DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	Applicant’s amendments to the specification filed on July 1st, 2021 have been accepted.

Drawings
The drawings were received on July 1st, 2021.  These drawings are accepted.

Response to Arguments
	Applicant’s arguments on pages 13 and 14, regarding the 35 USC 101 rejection have been fully considered but are not persuasive.  The applicant argues that “receiving, via a communication network, a plurality of electronic signals conveying a plurality of vehicle information for a plurality of vehicles ...” cannot be performed entirely in a human’s mind.  Additionally, the applicant argues that a human cannot receive a plurality of electronic signals.  However, humans can receive electronic signals such as eyesight through the nervous system.  This reads on the claims because they are recited at a high level of generality.  
The applicant additionally argues, on pages 13 and 14, that “collecting usage information” is not an abstract idea based on Ex parte Adrian Fanaru.  However, the current claims describe just collecting data and selecting data, with no control operation.  Additionally, Ex parte Adrian Fanaru is not a precedential decision and therefore this case is not binding to the decision.  Below is the 101 rejection used in the non-final rejection.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 rejected under 35 U.S.C. 101 because the claimed invention is directed to a method without significantly more as the claims may be interpreted as a mental process. 
For step 2A, the claim(s) recite(s) receiving, via a communication network, a plurality of electronic signals conveying a plurality of vehicle information for a plurality of vehicles, each vehicle information including at least a vehicle identifier of the vehicle, a driver identifier of a driver of the vehicle, available hours of service (HOS) for each driver associated with the plurality of vehicles, and vehicle location information, wherein the plurality of vehicles are equipped with communication and safety systems that facilitate vehicle platooning; identifying a first subset of the plurality of vehicles that are candidates for platooning in a geographic area based on the plurality of vehicle information; selecting at least one second subset of vehicles to be included in at least one platooning convoy from the first subset of the plurality of vehicles that are candidates for platooning in the geographic area based in part on the available HOS for the each driver; and transmitting, via the communication network, a platooning configuration to the at least one second subset of vehicles for initiating the at least one platooning convoy.  Nothing in the claim elements preclude these actions from being performed in the mind.  For example, one could easily determine which vehicles are traveling along the same route and have them form a platoon.  This judicial exception is not integrated into a practical application because the 
For Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer.  Dependent claims 2-8 do not recite additional elements.  Therefore, the claims are ineligible.

The examiner has included the original document of Lei.  Additionally, this document can be found on Espacenet as well (https://worldwide.espacenet.com/patent/search/family/064824329/publication/CN109147312A?q=CN109147312A).
The applicant arguments on pages 14 and 15, regarding claim 1, have been fully considered but are not persuasive.  The applicant argues that Lei does not teach a “selected a second subset of vehicles to be included in one platooning convoy from the first subset of vehicles that candidates for platooning in the geographic area based in part on the available Hours of Service (HOS) for each driver.”  In this rejection, the combination of Smartt and Lei teach this rejection.  Smart discloses in paragraph [0137] part f. identifying the driver status, including the length of time on the shift.  Additionally, the applicant agrees that Lei teaches a second subset as described in paragraph [0086].  The examiner cites these two references to show that the second subset that is created based on common fleet plans can be replaced with creating a second subset based on the hours of service, as described in Smartt.  Lei is only used to teach a second subset.  This subset can easily be filled with any data, data set, or classification.  
Applicant’s arguments, on page 15, with respect to claim(s) 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-9, 13-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Smartt et al. (US Pub No: 20180211546 A1, hereinafter Smartt) in view of Lei et al. (CN 109147312 A, hereinafter Lei).
Regarding Claim 1:
Smartt discloses:
A method executable by a network-based control computer for controlling vehicles for platooning, comprising.  Paragraph [0061] describes vehicles A and B that are 100 feet apart and available for linking.  Paragraph [0063] describes a network operating center (NOC) that guides the vehicles A and B to a rendezvous point suitable for platooning.
receiving, via a communication network, a plurality of electronic signals conveying a plurality of vehicle information for a plurality of vehicles, each vehicle information including at least a vehicle identifier of the vehicle, a driver identifier of a driver of the vehicle, available hours of service (HOS) for each driver associated with the plurality of vehicles, and vehicle location information, wherein the plurality of vehicles are equipped with communication and safety systems that facilitate vehicle platooning.  Paragraph [0137] part f. describes identifying the driver status, including the length of time on the shift.  Paragraph [0137] part d. describes finding the location of potential platonic candidates using specific identifying information, such as the vehicle number.  Paragraph [0118] part n. describes a driver identity, which is equivalent to the driver identifier.
identifying a first subset of the plurality of vehicles that are candidates for platooning in a geographic area based on the plurality of vehicle information.  Paragraph [0137] describes a NOC that identifies the location of potential platooning candidates.  Paragraph [0089] describes a platoon controller ECU that 
and transmitting, via the communication network, a platooning configuration to the at least one second subset of vehicles for initiating the at least one platooning convoy.  Paragraph [0048] describes transmitting data packets, specifying a first location at which the autonomous operation may begin and a second location beyond which the autonomous operation is not authorized.  Paragraph [0200] describes vehicles that are preparing to platoon by checking if all the platooning conditions are met, as shown in 15150.  If they are met, the drivers can initiate platooning by pressing a button 15250.  Paragraph [0137] describes how a lead or a follower vehicle is determined, taking considerations such as the driver status and length of time on shift.
based in part on the available HOS for the each driver.  Paragraph [0137] part f. describes identifying the driver status, including the length of time on the shift.  
Smartt does not disclose selected a second subset of vehicles to be included in one platooning convoy from the first subset of vehicles that candidates for platooning in the geographic area based in part on the available Hours of Service (HOS) for each driver.
Lei teaches:
selecting at least one second subset of vehicles to be included in at least one platooning convoy from the first subset of the plurality of vehicles that are candidates for platooning in the geographic area.  Paragraph [0086] describes a fleet travel plan that has intersections that are passed by a fleet that is traveling to another destination.  This second destination is added to the second set, or subset.  
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Smartt to incorporate the teachings of Lei to show a second subset of vehicles to be included in one platooning convoy from the first subset of vehicles that candidates for platooning in the geographic area based in part on the available Hours of Service (HOS) for each driver.  One would have been motivated to do so because vehicles traveling to different destinations can travel together in a shared platoon.  These separate groups can be identified in a subset of groups to improve organization and efficiency of the platoon.

Regarding Claim 9:
	Smartt discloses:
A network-based control computer for controlling vehicles for platooning, comprising.  Paragraph [0061] describes vehicles A and B that are 100 feet apart and available for linking.  Paragraph [0063] describes a network operating center (NOC) that guides the vehicles A and B to a rendezvous point suitable for platooning.
a memory configured to store instructions; a processor communicatively coupled with the memory, the processor configured to execute the instructions to.  Paragraph [0047] describes a processor and non-volatile memory.
receive, via a communication network, a plurality of electronic signals conveying a plurality of vehicle information for a plurality of vehicles, each vehicle information including at least a vehicle identifier of the vehicle, a driver identifier of a driver of the vehicle, available hours of service (HOS) for each driver associated with the plurality of vehicles, and vehicle location information, wherein the plurality of vehicles are equipped with communication and safety systems that facilitate vehicle platooning.  Paragraph [0137] part f. describes identifying the driver status, including the length of time on the shift.  Paragraph [0137] part d. describes finding the location of potential platonic candidates using specific identifying information, such as the vehicle number.  Paragraph [0118] part n. describes a driver identity, which is equivalent to the driver identifier.
identify a first subset of the plurality of vehicles that are candidates for platooning in a geographic area based on the plurality of vehicle information.   Paragraph [0137] describes a NOC that identifies the location of potential platooning candidates.  Paragraph [0089] describes a platoon controller ECU that communicates with other platoon candidates via a DSRC or short-range communication link.
and transmit, via the communication network, a platooning configuration to the at least one second subset of vehicles for initiating the at least one platooning convoy.  Paragraph [0048] describes transmitting data packets, specifying a first location at which the autonomous operation may begin and a second location beyond which the autonomous operation is not authorized.  Paragraph [0200] describes vehicles that are preparing to platoon by checking if all the platooning 
based in part on the available HOS for the each driver.  Paragraph [0137] part f. describes identifying the driver status, including the length of time on the shift.  
Smartt discloses identifying the available HOS for each driver but does not disclose selected a second subset of vehicles to be included in one platooning convoy from the first subset of vehicles that candidates for platooning in the geographic area based in part on the available Hours of Service (HOS) for each driver.
Lei teaches:
select at least one second subset of vehicles to be included in at least one platooning convoy from the first subset of the plurality of vehicles that are candidates for platooning in the geographic area.  Paragraph [0086] describes a fleet travel plan that has intersections that are passed by a fleet that is traveling to another destination.  This second destination is added to the second set, or subset.  Essentially, set B can be considered all of the vehicles traveling together and the subset A can be the vehicles traveling to the second destination.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Smartt to incorporate the teachings of Lei to show a second subset of vehicles to be included in one platooning convoy from the first subset of vehicles that candidates for platooning in the geographic area based in part on the available Hours of Service (HOS) for each driver.  
	Claim 17 is substantially similar to claim 9 and is rejected on similar grounds.

Claim 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smartt in view of Lei and further in view of Rodoni (US Pub No: 2017/0116668 A1, hereinafter Rodoni) and Flores et al. (US Patent No: 10,458,809 B2, hereinafter Flores).
Regarding Claim 4:
	Smartt discloses:
identifying the logistic constraints of each vehicle of the first subset of the plurality of vehicles.  Paragraph [0137] describes a list of logistical constraints such as weather data, road condition data, and road regulatory information.
and selecting the at least one second subset of vehicles from the first subset of the plurality of vehicles based on a determination that the logistic constraints of the at least one second subset of vehicles are compatible for the at least one platooning convoy.  Paragraph [0086] describes a fleet travel plan that has intersections that are passed by a fleet that is traveling to another destination.  This second destination is added to the second set, or subset.  Essentially, set B can be considered all of the vehicles traveling together and the subset A can be the vehicles traveling to the second destination.
Smartt does not disclose accessing a database that includes logistic constraints associated with the vehicles, where the logistic constraints includes a customer time requirement, a 
Lei teaches:
The method of claim 1, wherein selecting the at least one second subset of vehicles to be included in the at least one platooning convoy comprises: accessing a database that includes logistic constraints associated with the plurality of vehicles, wherein the logistic constraints include a navigation route for the plurality of vehicles Paragraph [0085] describes a fleet travel plan that includes a travel route, or a navigation route for the plurality of vehicles.  Paragraph [0086] describes a fleet travel plan that has intersections that are passed by a fleet that is traveling to another destination.  This second destination is added to the second set, or subset.  Essentially, set B can be considered all of the vehicles traveling together and the subset A can be the vehicles traveling to the second destination.
	Smartt and Lei do not teach a service time constraint.
Rodoni teaches:
or a service time constraint.  Paragraph [0033] describes a service event that takes place over a period of time.  The conditions of the service include a date of the required service, a time of service, and a service location.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Smartt and Lei to incorporate the teachings of Rodoni to show a service time constraint.  One would have been motivated to do so to know the availability of the drivers, or contractors ([0033] of Rodoni).

	Flores teaches:
and one or more of a customer time requirement, a parking availability constraint.  Column 3, lines 14-33 describe parking spaces being filtered or sorted into a subset of one or more available parking spaces in accordance with the preferences and the context.  Column 5, lines 33-48 describes supplement information regarding parking conditions at the waypoint are presented.  This includes the expected parking availability due to any known events or conditions at the waypoint.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Smartt, Lei, and Rodoni to incorporate the teachings of Flores to show a parking availability constraint.  One would have been motivated to do so to know the available parking spaces in accordance with the navigation waypoint (Abstract of Flores).
	Claims 12 and 20 are substantially similar to claim 4 and are rejected on similar grounds.

Regarding Claim 5:
	Claim 5 is rejected based on the combination of Smartt and Lei.
Smartt discloses:
and organizing the platooning convoy based at least in part on determining the time.  Paragraph [0074] describes a vehicle 360 that is in range of vehicles 100 and 105 and broadcasts it’s time to destination over short-range communication (DSRC) connection.

The method of claim 1, further comprising: determining a time that each vehicle in the at least one second subset of vehicles needs to reach a location of interest. Paragraph [0086] describes a fleet travel plan that has intersections that are passed by a fleet that is traveling to another destination.  This second destination is added to the second set, or subset.  Essentially, set B can be considered all of the vehicles traveling together and the subset A can be the vehicles traveling to the second destination. 
	Claim 13 is substantially similar to claim 5 and is rejected on similar grounds.

Regarding Claim 6:
	Smartt discloses:
The method of claim 5, wherein the location of interest includes one or more of a destination location, an intermediate location, a rest stop, or a parking location.  Paragraph [0107] describes multiple vehicles that routinely follow the same route to nearby destinations.  
	Claim 14 is substantially similar to claim 6 and is rejected on similar grounds.

Regarding Claim 7:
	Claim 7 is rejected based on the combination of Smartt and Lei.
Smartt discloses:
and transmitting the navigation route to the at least one second subset of vehicles in the platooning convoy.  Paragraph [0048] describes transmitting data packets, 
	Smartt does not disclose a navigation route for the platooning convoy.
Lei teaches: 
The method of claim 1, wherein transmitting the platooning configuration to the at least one second subset of vehicles for initiating the at least one platooning convoy comprises: determining a navigation route for the platooning convoy.  Paragraph [014] describes a N travel route for fleet N.  Paragraph [0015] describes a second M travel route for fleet M in which they intersect and travel together along route K.  Route K becomes the navigation route for the platooning convoy.
	Claim 15 is substantially similar to claim 7 and is rejected on similar grounds.

Regarding Claim 8:
	Smartt discloses:
The method of claim 7, further comprising: determining a length of the navigation route that each vehicle in the at least one second subset of vehicles remains with the platooning convoy.   Paragraph [0221] part f. describes the total length of the platoonable miles of the shared route.  As shown in parts a-e, this can be done for all vehicles that want to join the platoon.
and transmitting instructions to each vehicle in the at least one second subset of vehicles notifying of the length of the navigation route that each vehicle remains as part of the platooning convoy.  Paragraph [0221] part f. describes the total 
	Claim 16 is substantially similar to claim 8 and is rejected on similar grounds.

Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smartt in view of Lei and further in view of Domnick et al. (US Pub No: 2017/0017927 A1, hereinafter Domnick).
Regarding Claim 2:
Smartt discloses identifying the driver status of the driver using HOS but does not disclose determining whether the available HOS for each driver satisfies a HOS threshold.  
Smartt discloses:
The method of claim 1, wherein selecting the at least one second subset of vehicles to be included in the at least one platooning convoy comprises: determining whether the available HOS for each driver associated with the plurality of vehicles.  Paragraph [0137] of Smartt part f. describes identifying the driver status, including the length of time on the shift and whether a vehicle should be a leader or follower based on this info.  
Smartt does not disclose a second subset of vehicles to be included in the at least one platooning convoy from the first subset of vehicles based on determining the available HOS for each driver of the at least second subset of vehicles.  Smartt and Lei do not teach satisfying or exceeding a HOS threshold.
Lei teaches:
and selecting the at least one second subset of vehicles to be included in the at least one platooning convoy from the first subset of the plurality of vehicles based on determining that the available HOS for each driver of the at least one second subset of vehicles.  Paragraph [0086] of Lei describes a fleet travel plan that has intersections that are passed by a fleet that is traveling to another destination.  This second destination is added to the second set, or subset.  Essentially, set B can be considered all of the vehicles traveling together and the subset A can be the vehicles traveling to the second destination.
Smartt and Lei do not teach satisfying or exceeding a HOS threshold.
Domnick teaches:
satisfies a HOS threshold.  Paragraph [0049] of Dominik describes driver log information 121 that tracks the amount of hours a driver has worked.  It provides an example where the off-duty hours falls below a predetermined threshold, or the driver has worked too many hours.  Paragraph [0040] of Dominik describes that the Federal Motor Carrier Safety Administration (FMCSA) issues the Hours of Service Regulations (HOS) that can be used as the threshold value.  
exceeds the HOS threshold.  Paragraph [0049] describes a situation where the number of off-duty hours of one or more drivers falls below a predetermined threshold.  Paragraph [0040] of Dominik describes that the Federal Motor Carrier Safety Administration (FMCSA) issues the Hours of Service Regulations (HOS) that can be used as the threshold value.  This is equivalent to the available HOS exceeding the HOS threshold because the predetermined threshold could be the 
The first disclosure is taught with a combination of Smartt and Domnick and the second disclosure is taught with a combination of Lei and Domnick.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Smartt and Lei to incorporate the teachings of Dominik to determine the available HOS for each driver that satisfies a HOS threshold and select the available HOS for each driver based on whether it exceeds the HOS threshold.  One would have been motivated to do so because drivers that still have HOS available will be able to platoon while those who have worked too much are not allowed to platoon and should get to a destination immediately.
Claim 10 and 18 are substantially similar to claim 2 and are rejected on the same grounds.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Smartt in view of Lei and further in view of Domnick.
Regarding Claim 3:
Smartt discloses identifying the driver status of the driver using HOS but does not disclose determining whether the available HOS for each driver satisfies a HOS threshold.  
Smartt and Domnick teach:
The method of claim 1, wherein selecting the at least one second subset of vehicles to be included in the at least one platooning convoy comprises: determining whether the available HOS for each driver associated with the plurality of vehicles satisfies a HOS threshold.  Paragraph [0049] of Dominik describes driver log information 121 that tracks the amount of hours a driver has worked.  It provides an example where the off-duty hours falls below a predetermined threshold, or the driver has worked too many hours.  Paragraph [0040] of Dominik describes that the Federal Motor Carrier Safety Administration (FMCSA) issues the Hours of Service Regulations (HOS) that can be used as the threshold value.  Paragraph [0137] of Smartt part f. describes identifying the driver status, including the length of time on the shift and whether a vehicle should be a leader or follower based on this info.  This is equivalent to the claim because Smartt uses the information from Dominik, including a HOS threshold, to identify whether a vehicle can platoon.
	Lei and Domnick teach:
and excluding one or more vehicles from the first subset of the plurality of vehicles that are candidates for the at least one platooning convoy based on determining that the available HOS for each driver of the first second subset of vehicles is less than the HOS threshold.  Paragraph [0049] of Dominik describes a situation where the number of off-duty hours of one or more drivers falls below a predetermined threshold.  Paragraph [0040] of Dominik describes that the Federal Motor Carrier Safety Administration (FMCSA) issues the Hours of Service Regulations (HOS) that can be used as the threshold value.  This is equivalent to the available HOS exceeding the HOS threshold because the predetermined threshold could be the FMCSA HOS threshold and the number of off-duty hours 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Smartt and Lei to incorporate the teachings of Domnick to determine the available HOS for each driver that satisfies a HOS threshold and exclude the available HOS for each driver based on whether it is less than the HOS threshold.  One would have been motivated to do so because drivers that do not have HOS available should get not be allowed to platoon and get off the road immediately.
	Claims 11 and 19 are substantially similar to claim 3 and are rejected on similar grounds.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665